6 S.Ct. 48
115 U.S. 291
29 L.Ed. 382
HAZLETTv.UNITED STATES.
Filed November 2, 1885.

[Syllabus from page 291 intentionally omitted]
[Statement of Case from pages 291-293 intentionally omitted]
T. H. N. McPherson and Enoch Totten, for appellant.
[Argument of Counsel from pages 292-296 intentionally omitted]
Sol. Gen. Goode, for appellee.
Mr. Justice HARLAN, after stating the facts in the foregoing language delivered the opinion of the court:


1
We are of opinion that the claimant has no cause of action against the United States. The contract did not obligate the government to deliver to him, nor did it bind him to receive, for transportation during the period designated, all Indian supplies or stores in the hands of its agents or officers of whatever department or branch of the public service. It was made with the claimant by an officer of the quartermaster's department under directions from the quartermaster general of the army. By its first article he became bound to furnish all the steam-boat transportation required by the United States for officers and soldiers on the Missouri river between certain named places, and for posts or Indian agencies between certain other named places, at any time from March 20, 1870, to October 31, 1870. He agreed to 'receive at any time during that period, from the officers or agents of the quartermaster's department at St. Louis, or any point between St. Louis and Fort Benton,' mentioned in the tabular statement annexed to the written contract, 'all such military, Indian, and government stores, supplies, wagons, and stock as may be offered or turned over to him for transportation, in good order and condition, by said officers or agents of the quartermaster's department, and transport the same with dispatch, and deliver them in like good order and condition to the officer or agent of the quartermaster's department designated to receive them,' etc.


2
These words define the nature and extent of the obligations assumed by the contractor. It was entirely competent for the quartermaster's department to enter into an agreement whereby the contractor became bound to receive from its officers or agents all such military, Indian, or government supplies as they might deliver to him for transportation; but it had no authority, without reference to the views of the interior department, and of the officers having special connection with Indian affairs, to control the transportation of Indian supplies or stores of every kind. Nor did the quartermaster's department assume to exercise such authority, for it only stipulated with claimant that he should receive and transport such supplies and stores as were turned over to him by its officers and agents. As, therefore, the claimant was not bound to receive Indian supplies or stores turned over to him for transportation by the Indian bureau, the employment by the commissioner of Indian affairs of others to effect the transportation of Indian stores and supplies,—which were never, so far as the record discloses, in charge of the quartermaster's department for transportation,—was not an infringement of his legal rights. There is no escape from this conclusion, unless it be that the quartermaster's department had, under the law, the sole power of making contracts for the transportation of lndian supplies and stores. But that proposition cannot be maintained.


3
It is also contended that the government, in view of the conduct of its agents subsequent to the making of the contract with claimant, cannot now be permitted to dispute the proposition that he was entitled by his contract to receive for transportation, during the period designated, all Indian supplies and stores, by whatever department held, which were to be sent to the several Indian posts or agencies designated in that contract. This proposition arises out of the following facts found by the court of claims:


4
'It does not appear that either the commissioner of Indian affairs or the secretary of the interior had actual knowledge of the fact that the contract in suit existed with the claimant relating to the transportation of Indian stores and supplies by or through the officers of the quartermaster's department, nor did they expressly authorize Gen. Rucker to enter into a contract for the transportation of Indian stores or supplies, nor did they ratify such contract, unless its ratification be implied from the following facts and circumstances: The Indian bureau directed that two lots of Indian supplies be forwarded in April and May, 1870, amounting to 221,242 pounds, which was accordingly done by Quartermasters Gilliss and Fury, at Sioux City, Iowa, turning them over to the claimant for transportation, and they were by him transported (under his contract with the quartermaster's department to include the transportation of the Indian supplies) to Whetstone and Big Cheyenne agencies, and the Indian bureau reimbursed the war department for this transportation. The commissioner of Indian affairs and the secretary of the interior directed the secretary of war, June 21, 1870, to turn over the army subsistence stores, collected at the instance of the commissioner of Indian affairs for the Indians at Forts Rice, Stevenson, Buford, and Shaw, to the Indian agents at the Grand River and Fort Berthold agencies, and that the cost of transporting the stores from the forts to the agencies would be paid by the Indian bureau. The claimant transported, September 27, 1870, 82, 720 pounds of Indian stores and supplies from Fort Rice to Grand River agency, for which he was paid accordingly. The contract in suit was duly filed in the returns office of the department of the interior the twelfth of March, 1870.'


5
These facts give no support to the suggestion that the government recognized claimant's right to transport all Indian supplies for the posts or agencies named in his contract. That contract did not forbid the quartermaster's department from receiving Indian supplies, in the first instance, from the Indian bureau, and delivering them to the claimant for transportation under his contract. And that which was done in respect of the Indian supplies forwarded in April and May, 1870, and of those transported in September, 1870, to Grand River agency, so far from implying authority in the quartermaster's department to control the whole matter of the transportation of Indian supplies, was a recognition of the authority of the officers having special charge of Indian affairs to provide for the transportation of any Indian supplies in their hands; for the cost incurred in transporting Indian supplies to the Whetstone, Big Cheyenne, and Grand River agencies was borne by the Indian bureau. If the Indian bureau chose to make arrangements with the war department for the transportation of certain Indian supplies under the contract made with the claimant, that fact falls short of proving that the purpose was to grant him the right to transport all Indian supplies, by whatever department or officers held, to the posts or agencies designated in his contract.


6
We perceive no error in the judgment, and it is affirmed.